Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/01/2022 for application number 16/935,715. Claims 1, 3, 10, 18, 20, and 35-40 have been amended. The applicant’s acknowledgement of claim interpretation under 35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph is made of record. Claims  1-40 are pending.

Reason for Allowance
Claims 1-40 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Marinier et al. (US 20190081832 A1; hereinafter “Marinier”)
Babaei et al. (US 20200220693 A1; hereinafter “Babaei”)
Hu et al. (WO 2020143909 A1; hereinafter “Hu”)
Deng et al. (US 20170034812 A1; hereinafter “Deng”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving control signaling that indicates to use a first waveform of a plurality of different waveforms for a first data transmission via a first beam based at least in part on the feedback information.”
In contrast, the closest prior art, Marinier, discloses a method for wireless communications by a user equipment (UE), comprising: transmitting, to a base station, feedback information that indicates delay spread information ([0139]); receiving control signaling that indicates to dynamically select cyclic prefix and/or subcarrier spacing for a first data transmission via a first beam based at least in part on the feedback information ([0141], [0151]); and communicating the first data transmission via the first beam using the first waveform ([0152], [0183]). But as argued persuasively by the applicant, simply indicating a change to a subcarrier spacing or a cyclic prefix as described by Marinier is not the same as indicating to use "a first waveform of a plurality of different waveforms," as recited in independent claim 1.
Other prior art of record documents also do not disclose the claimed feature. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 18 and 35-40 mutatis mutandis.  Accordingly, claims 1-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471